DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.
Applicant argues on page 6 that Hshieh’s device is arbitrarily divided into two regions of different sizes, and then compares various widths between the two regions to assert that Hshieh somehow contemplates the recited first and second region of claim 1 including transistor and diode portions having different widths.  Applicant bases the above assertion since Hshieh describes deep-body clamping diodes 180-DE and 180-DA as being “formed in rings” (see e.g. paragraph [0022] of Hshieh).  Applicant claims that one of ordinary skill in the art would not arbitrarily divide Hshieh’s ring-shaped device into different regions in an attempt to discern any relationship between the widths of such arbitrarily-defined regions.
Examiner respectfully disagrees.  The issue is not whether one of ordinary skill in the art would “arbitrarily divide Hshieh’s ring-shaped device into different regions in an attempt to discern any relationship between the widths of such arbitrarily-defined regions” but rather, does the prior art reference(s) teach each and every claimed limitation, setting forth a prima facie case showing why the claims at issue would have been obvious in light of the prior art.  As set forth in the previous Office Action, the claims merely recite transistor portions and diode portions and since the claims to not 

Applicant argues at the bottom of page 6 that a distance radially outward across one depicted “ring” is a “width (1DW)," and then inconsistently denotes a distance along another “ring” as a “width (2DW).”  However, one of ordinary skill in the art would never make such an arbitrary use of the term “width” as the Office Action does with respect to the ring of Fig. 5A.  Instead, when considering the radial distance a width, one would consider that annotated circumferential dimension “2DW” a “length” relative to that defined width.  By contrast, such arbitrary designations render meaningless the term “width,” and is therefore unreasonable and legally improper.
Examiner respectfully disagrees.  Applicant’s representative has created his own definition as to what a width and a length are and applied it to the teachings of Hshieh and asserts that under Applicant’s representative’s definition they cannot be applied to a width recited in the claims, when the specification of the instant application itself does not define an explicit definition for a width nor length. The claims are ambiguous in terms of the where the transistor portion and diode portion are located as well as the “one direction” being just required to be parallel to a surface of the semiconductor substrate.  Since Hshieh discloses transistor and diode portions provided alternatively arranged in the one direction (left-right direction of fig. 5A), and since each width relied 

Applicant argues on page 7 that Yamano’s disclosure relates to a semiconductor device having strip-like diode and transistor portions.  In this case, there is no reason to combine the wiring and layout of Yamano’s device into Hshieh’s device and relies on impermissible hindsight reasoning.
Examiner respectfully disagrees.  Hshieh discloses a metal layer 150 on the upper surface of the diode and transistor portions of the device.  Yamano discloses a metal 52 layer on the upper surface of the diode and transistor portions of the device.  The metal layers of each device requires external electrical connections in order to have a working device provided with proper electrical signals to make use of such a device.  Any person of ordinary skill would easily recognize this fact, otherwise the device would have no purpose.  It is well known that a patent need not teach, and preferably omits, what is well known in the art.  Since Hshieh does not teach said external electrical connection, Yamano was relied on to teach said limitation which would allow for the device of Hshieh to be utilized.  Therefore the allegation that impermissible hindsight reasoning was used is not persuasive.

Applicant argues at the bottom of page 7 that different regions serve purposes that are not contemplated by Hshieh or Yamano if they were to be combined.


Rejection is being maintained and is being updated to include the newly added claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “diode regions” at line 2.  It is unclear as to what element said limitation is referring to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hshieh (US PGPub 2010/0308370) in view of Yamano et al. (US PGPub 2019/0287964; hereinafter “Yamano”).
Re claim 1: Hshieh teaches (e.g. figs. 2, 3, 5A and labeled fig. 5A below) a semiconductor device, comprising: a semiconductor substrate (110); a plurality of transistor portions (regions labeled IGBT in fig. 5A; hereinafter “TP”) and a plurality of diode portions (shaded regions 180-DA, 180-DE; hereinafter “DP”) are provided in the semiconductor substrate (110) and are arranged in one direction (left-right direction of fig. 5A, and cross-section as shown in fig. 2 or 3; hereinafter “1D”) parallel with a surface (upper surface of 110; hereinafter “S”) of the semiconductor substrate (110); a surface electrode (emitter metal layer 150; e.g. paragraph 20) provided on the surface (S) of the semiconductor substrate (110) and electrically connected to the plurality of transistor portions (TP) and the plurality of diode portions (DP); and wherein the plurality of transistor portions (TP) and the plurality of diode portions (DP) are provided in a first region (region labeled “1R”) and a second region (region labeled “2R”) of the semiconductor substrate (110) in plan view, each of the plurality of transistor portions (TP) and each of the plurality of diode portions (DP) are alternately arranged in the one 1D), a first transistor width (1TW) which is a width in the one direction (1D) of each of the plurality of transistor portions (TP) in the first region (1R) and a first diode width (1DW) which is a width in the one direction (1D) of each of the plurality of diode portions (DP) in the first region (1R), and a second transistor width (2TW) which is a width in the one direction (1D) of each of the plurality of transistor portions (TP) in the second region (2R) and a second diode width (2DW) which is a width in the one direction (1D) of each of the plurality of diode portions (DP) in the second region (2R).

    PNG
    media_image1.png
    568
    737
    media_image1.png
    Greyscale

Hshieh is silent as to explicitly teaching an external wiring including a bonding portion bonded to the surface electrode and electrically connected to the surface electrode at the bonding portion, the first transistor width and the first diode width are 
Yamano teaches (e.g. fig. 2 and 23) an external wiring (2) including a bonding portion (junction portion 4; e.g. paragraph 89) bonded to the surface electrode (surface electrode 52) and electrically connected to the surface electrode (52) at the bonding portion (4), the first transistor width (D3) and the first diode width (D2) are smaller than a width (D1) of the bonding portion (4) of the external wiring (2); the second transistor width (2TW of Hshieh) and the second diode width (2DW of Hshieh) are larger (as shown in fig. 18 of Yamano, D1 along the up-down direction of fig. 18 would be smaller than the length of 70, 80 along the up-down direction of fig. 18, where the up-down direction of fig. 18 of Yamano would be equivalent to the left-right direction of fig. 5A of Hshieh) than the width (D1) of the bonding portion (4) of the external wiring (2).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the external wiring as taught by Yamano in the device of Hshieh in order to have the predictable result of using an external connection method with a wide enough junction portion such that it is larger in width than either of the smallest width of the transistor region and diode region since it would be a method known to be capable of supplying enough current in order for the device to properly operate.  Further, there would be a high expectation of success for the combination of references to be compatible with each reference.
Re claim 2: Hshieh in view of Yamano teaches the semiconductor device according to claim 1, wherein the bonding portion (4 of Yamano) of the external wiring 2 of Yamano) is bonded to the surface electrode (52 of Yamano) on a boundary between (boundary between 70 and 80 of Yamano; hereinafter “B”) one of the plurality of transistor portions (70 of Yamano under 2; hereinafter “1TP”) in the first region (1R of Hshieh) and one of the plurality of diode portions (80 of Yamano under 2; hereinafter “1DP”) in the first region (1R of Hshieh), the one diode portion (1DP of Yamano) being adjacent to the one transistor portion (1TP of Yamano).
Re claim 4: Hshieh in view of Yamano teaches the semiconductor device according to claim 2, wherein each of the plurality of transistor portions (TP of Hshieh or 70 of Yamano) and each of the plurality of diode portions (DP of Hshieh or 80 of Yamano) are arranged in parallel (as can be seen from fig. 23 of Yamano, 70 and 80 are arranged along the up-down direction and external wiring 2 extends in the up-down direction as well) with a connection direction (fig. 23 of Yamano shows external wiring 2 extends in the up-down direction) of the external wiring (2 of Yamano), the external wiring (2 of Yamano) is connected in parallel (fig. 23 of Yamano shows wiring 2 is disposed in parallel with the boundaries between 70 and 80) with a boundary line (boundary between 70 and 80 of Yamano) between the one transistor portion (1TP) and the one diode portion (1DP) in the first region (1R of Hshieh), and the bonding portion (4 of Yamano) is connected to the boundary (B of Yamano).
Re claim 5: Hshieh in view of Yamano teaches the semiconductor device according to claim 4, further comprising a gate electrode (120 of Hshieh; e.g. paragraph 21) provided on the surface of the semiconductor substrate (110 of Hshieh) in the second region (2R of Hshieh), wherein the first region (1R of Hshieh) is provided in a 90 of Yamano) connected to the gate electrode (120).
Re claim 9: Hshieh in view of Yamano teaches the semiconductor device according to claim 2, wherein the external wiring (2 of Yamano) includes a plurality of bonding portions (as shown in fig. 33 of Yamano shows plural junction portions 4 and 8 for each external wiring 2; .e.g. paragraph 164) bonded to the surface electrode (52 of Yamano) at a plurality of positions in the surface electrode (52 of Yamano) on the boundary (B of Yamano), and each of the plurality of bonding portions (4, 8 of Yamano) corresponds to the bonding portion (4, 8 of Yamano).
Re claim 10: Hshieh in view of Yamano teaches the semiconductor device according to claim 9, further comprising a gate electrode (120 of Hshieh; e.g. paragraph 21) provided on the surface of the semiconductor substrate (110 of Hshieh) in the second region (2R of Hshieh), wherein the external wiring (2 of Yamano) extends from the plurality of bonding portions (4 of Yamano) in a direction different from a direction in which signal wiring (wiring for 90 of Yamano) connected to the gate electrode (120) is located.
Re claim 11: Hshieh in view of Yamano teaches the plurality of transistor portions (TP) and the plurality of diode portions (DP) each have a stripe structure (each of the portions TP and DP are provided to have a striped structure).

Claims 1, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gejo et al. (US PGPub 2019/0081162; hereinafter “Gejo”) in view of Yamano et al. (US PGPub 2019/0287964; hereinafter “Yamano”).
Re claim 11: Gejo teaches (e.g. figs. 11-13) a semiconductor device, comprising: a semiconductor substrate (substrate 10; e.g. paragraph 98); a plurality of transistor portions (113, 114; e.g. paragraphs 98, 99; hereinafter “TP”) and a plurality of diode portions (111, 112 except where 112 is between two cell IGBT regions 113; e.g. paragraph 93; hereinafter “DP”) are provided in the semiconductor substrate (10) and are arranged in one direction (up-down direction of fig. 11; hereinafter “1D”) parallel with a surface (upper surface of 10; hereinafter “S”) of the semiconductor substrate (10); a surface electrode (20; e.g. paragraph 108) provided on the surface (S) of the semiconductor substrate (10) and electrically connected to the plurality of transistor portions (TP) and the plurality of diode portions (DP); and wherein the plurality of transistor portions (TP) and the plurality of diode portions (DP) are provided in a first region (region of 111, 113; hereinafter “1R”) and a second region (region of 112, 114; hereinafter “2R”) of the semiconductor substrate (10) in plan view, each of the plurality of transistor portions (TP) and each of the plurality of diode portions (DP) are alternately arranged in the one direction (1D), a first transistor width (width of 113 in the direction of 1D of 113; hereinafter “1TW”) which is a width in the one direction (1D) of each of the plurality of transistor portions (TP) in the first region (1R) and a first diode width (width of 111 in the direction of 1D; hereinafter “1DW”) which is a width in the one direction (1D) of each of the plurality of diode portions (DP) in the first region (1R), and a second transistor width (width of 114 in the direction of 1D; hereinafter “2TW”) which is a width in the one direction (1D) of each of the plurality of transistor portions (TP) in the second region (2R) and a second diode width (width of 112 in the direction of 1D; hereinafter 2DW”) which is a width in the one direction (1D) of each of the plurality of diode portions (DP) in the second region (2R).
Gejo is silent as to explicitly teaching an external wiring including a bonding portion bonded to the surface electrode and electrically connected to the surface electrode at the bonding portion, the first transistor width and the first diode width are smaller than a width of the bonding portion of the external wiring; the second transistor width and the second diode width are larger than the width of the bonding portion of the external wiring.
Yamano teaches (e.g. fig. 2 and 23) an external wiring (2) including a bonding portion (junction portion 4; e.g. paragraph 89) bonded to the surface electrode (surface electrode 52) and electrically connected to the surface electrode (52) at the bonding portion (4), the first transistor width (D3) and the first diode width (D2) are smaller than a width (D1) of the bonding portion (4) of the external wiring (2); the second transistor width (2TW of Gejo) and the second diode width (2DW of Gejo) are larger (as shown in fig. 18 of Yamano, D1 along the up-down direction of fig. 18 would be smaller than the length of 70, 80 along the up-down direction of fig. 18, where the up-down direction of fig. 18 of Yamano would be equivalent to the up-down direction of fig. 11 of Gejo) than the width (D1) of the bonding portion (4) of the external wiring (2).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the external wiring as taught by Yamano in the device of Gejo in order to have the predictable result of using an external connection method with a wide enough junction portion such that it is larger in width than either of the smallest width of the transistor region and diode region since it would 
Re claim 11: Gejo in view of Yamano teaches the plurality of transistor portions (TP) and the plurality of diode portions (DP) each have a stripe structure (each of the portions TP and DP of Gejo are provided to have a striped structure; hereinafter “SS”).
Re claim 12: Gejo in view of Yamano teaches the semiconductor device according to claim 11, wherein the first transistor width (1TW) is a width of the stripe structure (SS) of each of the plurality of transistor portions (TP) in the first region (1R), the first diode width (1DW) is a width of the stripe structure (SS) of each of the plurality of diodes portions (DP) in the first region (1R), the second transistor width (2TW) is a width of the stripe structure (SS) of each of the plurality of transistor portions (TP) in the second region (2R), and the second diode width (2DW) is a width of the stripe structure (SS) of each of the plurality of diodes portions (DP) in the second region (2R).
Re claim 13: Gejo in view of Yamano teaches the semiconductor device according to claim 11, wherein the first transistor width (1TW of Gejo), the second transistor width (2TW of Gejo), the first diode width (1DW of Gejo), and the second diode width (2DW of Gejo) are each measured along the one direction (1D of Gejo).
Re claim 14: Gejo in view of Yamano teaches the semiconductor device according to claim 1, wherein the plurality of transistor portions (TP of Gejo) and the plurality of diode portions (DP of Gejo) each have a rectangle shape having a length along a direction that is orthogonal to the one direction in plan view and a width that is along the one direction (1D of Gejo).
Re claim 15: Gejo in view of Yamano teaches the semiconductor device according to claim 1, wherein the plurality of transistor portions (TP of Gejo) and the plurality of diode regions (DP of Gejo) overlap only in a view along the one direction (1D).
Re claim 16: Gejo in view of Yamano teaches the semiconductor device according to claim 1, wherein the plurality of transistor portions (TP of Gejo) and the plurality of diode portions (DP of Gejo) are alternately arranged only in the one direction (1D).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822